Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Institutional Trust We consent to the use of our reports dated December 21, 2009, with respect to Legg Mason Western Asset SMASh Series M Fund, Legg Mason Western Asset SMASh Series C Fund and Legg Mason Western Asset SMASh Series EC Fund, each a series of Legg Mason Partners Institutional Trust, as of October 31, 2009, incorporated herein by reference and to the references to our firm under the headings Financial highlights in the Prospectus and Independent
